Citation Nr: 1225031	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1984 to June 1993, and served on active duty for training prior to and following his active service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the service connection claims addressed in this appeal.  This case is currently under the jurisdiction of the RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In December 2009, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled for a videoconference hearing before the Board to be held in November 2011.  The Veteran did not appear for the hearing.  After the date of the scheduled hearing, the Veteran's written request that the hearing be rescheduled was associated with the claims file.  

The Veteran's written request reflects that the Veteran notified VA in advance that he would be unable to attend a hearing on the scheduled date and wished to have the videoconference hearing rescheduled.  Unfortunately, the Veteran's correspondence was not associated with the claims file until after the date of the scheduled hearing.  The Veteran provided good cause for the request to reschedule the hearing, and such rescheduling should be accomplished.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO regarding the claims on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy of the notice letter sent to his representative.  Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

